Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 10/21/2021 has been entered. Claims 1, 3-4, 8, 14, 18, 21-22, and 26-27 are currently amended. 

Response to Arguments
Applicant’s arguments, see Page 11, filed 10/12/2021, with respect to claims 1 and 14 have been fully considered and are persuasive.  Therefore, the rejection of claims 1, 3-4, 7-10, 14 and 17-28 have been withdrawn. See reasons for allowance in the next section.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The claimed invention is directed towards a method and system for reducing the speed of an in wheel motor system. Each of independent claim 1 and claim 14 recites the novel features of:

wherein the GUI includes an indicia to enable manual entry from an operator indicative of a respective degree of fulfillment of at least one quality criterion selected from the plurality of quality criteria and one or more indicia to enable manual entry from the operator indicative of a respective degree of fulfillment of one or more remaining quality criterion selected from the plurality of quality criteria

The following references have been identified as the most relevant prior art to the claimed invention(s). The prior art generally relates to displays relating to grain quality parameters/criteria/criterion/characteristics.
Bruns et al. (U.S. Patent No. 10,426,087 B2) hereinafter Bruns is directed to an agricultural work machine comprising a plurality of working units and a display to monitor grain parameters [see Figure 2 below].

    PNG
    media_image1.png
    382
    744
    media_image1.png
    Greyscale

Figure 2 of Bruns
Kelber et al. (U.S. Publication No. 2019/0059222 A1) hereinafter Kelber is directed to a driver assistance system where an operator adjusts a grain quality while another grain quality is being affected by the initial grain quality adjustment and visually highlighting the effect on a graphical user interface [see Figures 7 and 8 below]. 


    PNG
    media_image2.png
    218
    230
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    231
    260
    media_image3.png
    Greyscale

Figure 7 and Figure 8 of Kelber

However, the combination of Bruns and Kelber fails to disclose, or render obvious:
wherein the GUI includes an indicia to enable manual entry from an operator indicative of a respective degree of fulfillment of at least one quality criterion selected from the plurality of quality criteria and one or more indicia to enable manual entry from the operator indicative of a respective degree of fulfillment of one or more remaining quality criterion selected from the plurality of quality criteria.

Notably, while Kelber is directed to a driver assistance system wherein the driver assistance system is configured to receive, via the GUI, the manual entry from the operator indicative of the respective degree of fulfillment of the at least one quality criterion selected from the plurality of quality criteria, the manual entry indicative of a change to the respective degree of fulfillment of the at least one quality criterion, wherein, responsive to receiving the manual entry, the driver assistance system is configured to determine an expected effect degradation on a degree of fulfillment of the one or more remaining quality criteria selected from the plurality of quality criteria, and wherein the driver assistance system is configured to visually highlight, using the GUI, an indication of the expected effect degradation on the degree of fulfillment of the Bruns and Kelber fails to disclose, or suggests, an indicia to enable manual entry from an operator indicative of a respective degree of fulfillment of at least one quality criterion selected from the plurality of quality criteria and one or more indicia to enable manual entry from the operator indicative of a respective degree of fulfillment of one or more remaining quality criterion selected from the plurality of quality criteria.
The Examiner further emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for further modification of the evidence at hand to arrive at the claimed invention. The combination of features as claimed would not have been obvious to one of ordinary skill in the art as combining various references from the totality of the evidence to reach the combination of features as claimed would require a substantial reconstruction of Applicant’s claimed invention relying on improper hindsight bias. It is thereby asserted by the Examiner that, in light of the above and in further deliberation over all of the evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shayne M Gilbertson whose telephone number is (571)272-4862.  The examiner can normally be reached on Monday - Friday: 10:30 AM - 7:30 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on 571-272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.M.G./Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665